PER CURIAM.
Affirmed. There was no error in the trial court’s refusal to apply Kansas law where appellant failed to plead its reliance upon Kansas law. “Where the law of a foreign forum is claimed to be dispositional, yet no foreign law is pleaded to the trial court, the matter is to be determined by the law of this forum.” Aetna Cas. & Sur. Co. v. Ciarrochi, 573 So.2d 990, 990 (Fla. 3d DCA 1991); accord Mills v. Barker, 664 So.2d 1054, 1058 (Fla. 2d DCA 1995); Turner Murphy Co. v. Specialty Constructors, Inc., 659 So.2d 1242, 1244 (Fla. 1st DCA 1995).
GLICKSTEIN, POLEN and GROSS, JJ., concur.